Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
 DETAILED ACTION
This action is responsive to applicant’s amendment/remarks received on 6/8/2022. Claims 21-22 are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
	
	Claims 21 and 22 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Hodge et al. (U.S Publication No. 2010/0082445; hereinafter “Hodge”) in view of Walker et al. (U.S Publication No. 2012/0254031; hereinafter "Walker").

As per claim 21, Hodge discloses a mobile device (e.g. fig. 1; para. [0029]: electronic device 10), comprising:
a contactless communication device operable to receive first security credentials from a first physical payment card and second security credentials from a second physical payment card (e.g. figs. 25-28; para. [0113]-[0122]: the device 10 may be configured to obtain the information from an NFC enabled card wirelessly and add the information to the listing of payment options that are included on the device; the information may include a name for the card (i.e., ABC Bank card), a number and an expiration date and a cardholder name so that the card may be used by the device 10 in making purchases; the information related to the card (e.g. a number, an expiration date, and a cardholder name) that the device 10 receives from a payment card is interpreted as first/second security credential(s) received from a first/second physical payment card);
a memory operable to store first payment information associated with the first payment card and second payment information associated with the second payment card (e.g. figs. 25-28; para. [0116]-[0119] & [0127]: the completed information regarding the payment card/option is newly added to the listing of payment options/methods and stored on the device 10; the payment card information added to the listing of payment method/options and stored on the device is interpreted as first/second payment information); and
a processor operable to, for each of a plurality of first transactions with a payment terminal, communicate the first payment information to the payment terminal (e.g. figs. 4, 7, 9-10, 12-14, 16-17, 20-23; para. [0007]-[0008], [0028], [0054], [0062]-[0063] & [0119]: “Once user preferences and payment options have been entered into the device 10, the device 10 may conduct purchase transactions, such as transaction 76 (FIG. 4) with retailers using the various payment options”). 
Hodge does not explicitly disclose communicating the first payment information to the payment terminal only after the first security credentials are received from the first physical payment card.
However, in the same field of communications, Walker discloses: a processor operable to, for each of a plurality of first transactions with a payment terminal, communicate the first payment information to the payment terminal only after the first security credentials are received from the first physical payment card (e.g. para. [0011] & [0021]-[0023]: the controller 36 may be configured to perform account selection and perform a given transaction based upon validation that the first NFC device 32 is indeed the device that is paired with the mobile device 3).
 Therefore, it would have been obvious to someone of ordinary skill in the art at the time of the claimed invention to implement in the mobile device of Hodge the known technique of communicating the first payment information to the payment terminal only after the first security credentials are received from the first physical payment card, as taught by Walker.
One skilled in the art would be motivated to modify Hodge as described above in order to simply allow the mobile device to identify the payment card and select an appropriate payment information configured to use for a transaction. 

As per claim 22, claim 21 is incorporated and Hodge in view of Walker discloses: wherein the processor is operable to, for each of a plurality of second transactions with the payment terminal, communicate 3the second payment information to the payment terminal only after the second security credentials are received from the second physical payment card (see Hodge, e.g. figs. 25-28; para. [0113]-[0122]; Walker, e.g. para. [0021]-[0023]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
(1) Claim 21 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,100,431. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are claiming the same invention and although the instant application is claiming an apparatus and the patent is claiming a method, difference in statutory category does not make them nonobvious over each other.

(2) Claims 21 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 13/468,518. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming the same invention and although the instant application is claiming an apparatus and the copending application is claiming a method, difference in statutory category does not make them nonobvious over each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 6/8/2022 have been fully considered but they are not persuasive.
Applicant argues that “The Examiner alleges that the first security credentials, the second security credentials, the first payment information and the second payment information, all of claim 21, read on the payment options of Hodges (i.e., payment methods selectable by a user)” and that “the Examiner may not interpret security credentials and payment information to mean the same thing…” (Remarks, pages 4-5). 
The Examiner respectfully disagrees. As discussed in the above rejection, in Hodge the information related to a payment card (e.g. a card number, an expiration date, and a cardholder name) that the device 10 receives from the payment card is interpreted as first/second security credential(s) received from a first/second physical payment card while the completed payment card information added to the listing of payment method/options and stored on the device is interpreted as first/second payment information. Thus, the payment information associated with the payment card/method in Hodge may include security credentials (i.e. a portion of the information related to the card, e.g. a payment card number) but it is not the same thing as security credentials. The payment information in Hodge is the information that is associated with the payment card/method (i.e. payment card information) and is stored in the memory of the device for conducting future/purchase transactions. The argument is not considered to be persuasive.
Applicant further argues that "The Office Action may include rejections based on Official Notice..." (Remarks, pages 5-6). The Examiner has not taken Official Notice in any portion of the Office Action. As it has been established in the previous Office Action as well as in the subsequent (maintained) rejection, claims 21-22 are rejected under 35 USC 103(a) as being unpatentable over Hodge in view of Walker.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, (FAX: 571-270-8536). The examiner can normally be reached Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN AZIZ/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        adnan.aziz@uspto.gov